TUTTLE, Circuit Judge,
with whom WISDOM, GOLDBERG, ALVIN B. RUBIN and VANCE, Circuit Judges, join, concurring in part and dissenting in part:
As an alternative course of action to that which I have recommended below, I concur in the majority’s remand of the arbitrator’s award for a reformulation in the form of lump sum damages. I respectfully dissent from its affirmance of the district court’s refusal to enforce the arbitrator’s award. I do not feel that the award conflicts with the NLRB certification of the IAM, or that it would require Standard to violate the terms of its agreement with the IAM, therefore, I would reverse the district court’s denial of enforcement.
Prompted by the delicate nature of this area of the law, where judicial power and NLRB authority sometimes overlap and potentially conflict, the majority has perceived a conflict between the courts and the NLRB that I do not detect. Both the district court and the majority conclude that the arbitrator’s award could not be enforced due to an “irreconcilable” conflict between the terms of that award and the NLRB certification of the IAM. The NLRB, however, has not declared enforcement of the award to be an unfair labor practice. Thus, the district court and the majority have reached their own conclusion concerning the impact of the award upon the IAM certification.
The majority opinion states that “the nub of the dispute is that if this Court directs enforcement of the arbitrator’s award, it may be affirmatively causing the employer to be ordered to commit an unfair labor practice under 29 U.S.C. § 158(a)(1),” and (3) (emphasis added). This obviously could not be done. However, the majority goes on to explain in its footnote seven that “if this Court enforced the arbitrator’s award, presumably it would be difficult for the NLRB to find the necessary discriminatory intent on the part of Standard” to prove a section 158 unfair labor practice. Further, the footnote disclaims any opinion as to whether enforcement of the award would constitute an unfair labor practice at all, quite accurately explaining that such decisions are a task for the Board.
After glossing over this serious charge that compliance with the award could cause Standard to commit an unfair labor practice, the majority then turns to the landmark cases of Lincoln Mills and the “Steelworkers Trilogy” in search of a basis for this “irreconcilable” conflict. From these cases the majority distills a three pronged test for the enforcement of the arbitration award and finds that it fails to comply with the third criterion, because it is “repugnant” to the NLRA. The majority explains that the right of employees to bargain collectively is the essence of our federal policy governing labor management relations, and *1297correctly states that if an arbitration award conflicts with that policy, the statutory policy must prevail. The breakdown in this rationale lies in its failure to explain with precision the manner in which this award is repugnant to the federal policy encouraging collective bargaining. The only support of this position I can find is when the majority quotes the language of the district court:
The arbiter clearly recognized that his award would lead to employee frictions that the NLRB would oversee. It would have been proper for the arbiter to order the company to pay money damages or to require the defendant to hire the Dallas employees, but he took the further step of specifying wages and working conditions after the NLRB had certified the IAM as the exclusive bargaining agent for the Denison unit. That certification has now withstood an appeal to the NLRB. It is the court’s opinion that the arbiter’s action in this regard conflicts with NLRB certification.
Although I do not believe the majority would find that the “irreconcilable” conflict would arise merely from the creation of “employee friction,” that seems to be the only basis for its determination that the award is repugnant to the NLRA.1 This is especially clear to me since the opinion states quite clearly that the same dollar amounts could have been awarded to the victims if couched in different terms.
I recognize that an influx of Dallas Teamsters, paid at higher rates than their Denison counterparts, could potentially have caused jealousy and conceivably eroded the IAM’s strong support at the Denison plant, but I do not believe that this would amount to an unfair labor practice or that it would create a conflict with the NLRB so severe as to preclude enforcement of the arbitrator’s award — a process equally significant in the proper operation of the collective bargaining system. See, e. g., United Steelworkers v. American Mfg. Co., 363 U.S. 564, 80 S.Ct. 1343, 4 L.Ed.2d 1403 (1960); United Steelworkers v. Warrior Gulf Navigation Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960); United Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960); Textile Workers Union v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957).
I believe that if the arbitrator’s decision is viewed as essentially a make-whole award, the damaging conflict perceived by the majority is minimized. As the district court and the majority opinion suggest, the arbitrator could have validly ordered the company to pay a lump sum damage award. If the lump sum is calculated on the basis of the difference in the Dallas and Denison wage scales, then the difference between the award of wages and the lump sum seems to be more a matter of form than substance. Although the award may have created some friction if it had been paid as a “Dallas wage” in Denison, I do not believe this would have required Standard to violate its agreement to bargain with the IAM, as stated by the majority. While I am concerned with the ambiguity of the arbitrator’s language, I feel the uncertainties can be cleared up on remand. The ambiguity is certainly not a sufficient reason to refuse to enforce the award. Clearly, the arbitrator’s intent was to make the Dallas employees whole for any losses they may have suffered. Thus, I believe it can be fairly argued that if lump sum damages are appropriate, then the arbitrator’s order of “wages and other benefits” for the transferees in accordance with the Dallas contract can be modified on remand to avoid any conflict with the NLRB.
*1298Most significantly, I feel that it is a grave mistake to withhold enforcement of the arbitrator’s award without a clear showing that it is repugnant to our national labor policies. By affirming this denial, the majority was forced to accept the trial court’s construction of the NLRA as to what may constitute an unfair labor practice, a task which is properly reposed in the NLRB. If the court had enforced the award, any inconsistency with the Act or conflict with the Board’s certification of the IAM could have then been tested in an unfair labor practice proceeding, with, of course, an appeal to this Court.
I would reverse the trial court’s refusal to enforce the award and remand for that court to construe and enforce it. In the event the court could not adequately interpret the award, I, of course, would agree with the majority that the matter should be remanded to the arbitrator for a clarification and perhaps a reformulation.

. In taking the position that the award is unenforceable because of the application of Dallas wages and benefits to the Denison plant, the majority finds support in several decisions of other courts of appeals. I am not persuaded that this gives rise to a fatal conflict with the NLRA, but I have nothing to add to the discussion of these cases other than that stated in the panel opinion. General Warehousemen and Helpers Local 767 v. Standard Brands, Inc., 560 F.2d 700, 707 (5th Cir. 1977).